United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-3430
                                  ___________

United States of America,              *
                                       *
             Appellee,                 *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * Western District of Missouri.
Justin D. Bales, also known as Chad    *
Harrington,                            *       [UNPUBLISHED]
                                       *
             Appellant.                *
                                  ___________

                             Submitted: July 21, 2005
                                Filed: July 26, 2005
                                 ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Justin Bales pleaded guilty to being a felon in possession of a firearm, see
18 U.S.C. § 922(g), and was sentenced to 33 months in prison and 3 years supervised
release, see 18 U.S.C. §§ 924(a)(2) (10-year maximum prison term), 3559(a)(3)
(Class C felony), 3583(b)(2) (3-year maximum supervised release term for Class C
felony). The district court1 later revoked supervised release upon Mr. Bales’s
admission of a violation, and imposed a new sentence of 10 months imprisonment and

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
2 years supervised release, finding that Mr. Bales’s youth and criminal history
indicated a need for further supervision and community protection. Mr. Bales appeals
this sentence.

      We note that both the prison term and the supervised release term were within
authorized limits, and that the district court considered appropriate factors in
imposing the revocation sentence. See 18 U.S.C. §§ 3583(e)(3) (authorizing up to
2 years imprisonment upon revocation of supervised release where original offense
was Class C felony), 3583(h) (authorizing new period of supervised release not to
exceed maximum term of supervised release for original offense, less any prison time
imposed upon revocation of supervised release). We conclude that Mr. Bales’s
sentence is not unreasonable. See United States v. Tyson, No. 03-4038, 2005 WL
1618785, at *1 (8th Cir. Jul. 12, 2005) (standard of review).

      Accordingly, we affirm, and we also grant counsel’s motion to withdraw.
                     ______________________________




                                        -2-